In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                          Filed: July 12, 2017

* * * * * * * * * * * * * * * * * * *
                                    *                           UNPUBLISHED
ELIZABETH B. HOUGH,                 *
                                    *                           No. 15-1008V
                  Petitioner,       *
v.                                  *                           Special Master Gowen
                                    *
SECRETARY OF HEALTH                 *                           Joint Stipulation; Influenza (“Flu”)
AND HUMAN SERVICES,                 *                           Vaccination: Encephalitis.
                                    *
                  Respondent.       *
                                    *
* * * * * * * * * * * * * * * * * * *

Richard Gage, Richard Gage, P.C., Cheyenne, WA, for petitioner.
Lisa A. Watts, United States Department of Justice, Washington, DC, for respondent.

                                 DECISION ON JOINT STIPULATION1

       On September 11, 2015, Elizabeth B. Hough (“petitioner”) filed a petition for
compensation pursuant to the National Vaccine Injury Compensation Program, 42 U.S.C. §§
300aa-10 to 34 (2012).2 Petitioner alleges that as a result of an influenza (“flu”) vaccination
received on September 15, 2012, with residual effects lasting for more than six months.

        On July 12, 2017, the parties filed a stipulation in which they state that a decision should
be entered awarded compensation to petitioner. Joint Stipulation (ECF No. 43). Respondent
denies that the flu vaccine caused petitioner’s alleged encephalitis, or any other injury, and
further denies that petitioner’s current disabilities are sequelae of a vaccine-related injury. Id. at
¶ 6. Nevertheless, the parties agree to the joint stipulation attached hereto as Appendix A. The

1
  Because this decision contains a reasoned explanation for the action in this case, the undersigned intends to post it
on the website of the United States Court of Federal Claims, pursuant to the E-Government Act of 2002, see 44
U.S.C. § 3501 note (2012). The court’s website is at http://www.uscfc.uscourts.gov/aggregator/sources/7. Before the
decision is posted on the court’s website, each party has 14 days to file a motion requesting redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is
privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). “An objecting party must provide the
court with a proposed redacted version of the decision.” Id. If neither party files a motion for redaction within 14
days, the decision will be posted on the court’s website. Id.

2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-1 to -34 (2012)
(Vaccine Act or the Act). All citations in this decision to individual sections of the Vaccine Act are to 42 U.S.C.A. §
300aa.

                                                           1
undersigned finds the stipulation reasonable and adopts it as the decision of the Court in
awarding damages, on the terms set forth therein.

         The parties stipulate that petitioner shall receive the following in compensation:

         1) A lump sum of $50,000.00 in the form of a check payable to petitioner Elizabeth
            B. Hough. This amount represents compensation for all damages that would be
            available under 42 U.S.C. § 300aa-15(a). Joint Stipulation at ¶ 8.

       The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, the Clerk of the Court SHALL ENTER JUDGMENT in accordance with the
terms of the parties’ stipulation.3

         IT IS SO ORDERED.

                                                                s/Thomas L. Gowen
                                                                Thomas L. Gowen
                                                                Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice renouncing the
right to seek review.


                                                           2